466 S.E.2d 277 (1966)
342 N.C. 638
STATE of North Carolina
v.
Curtis Baldwin SHOFF.
No. 244PA95.
Supreme Court of North Carolina.
February 9, 1996.
Michael F. Easley, Attorney General, by Isaac T. Avery, III, Special Deputy Attorney General, for the State.
Wade Hall, Asheville, for defendant-appellant.
PER CURIAM.
The Court of Appeals correctly held that the order at issue was interlocutory and nonappealable. State v. Henry, 318 N.C. 408, 348 S.E.2d 593 (1986). The decision of the Court of Appeals is therefore
AFFIRMED.